DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0177881 Lee et al in view of US 2013/0251948 Lyons et al and further in view of US 2013/0059123 Wang et al.
Regarding claim 1, Lee teaches a hydrophobic film (paragraph 0003), the hydrophobic film comprising:
21 (bottom of base body, paragraph 0016), wherein the flexible substrate comprises a flexible base (top of base body) and a patterned first bulge layer 221, 222 on a surface of the flexible base (figure 2), 
the patterned first bulge layer comprises a plurality of strip-shaped bulges intersected with each other to form a net structure (figure 2). 
Lee teaches that the bulge layer is hydrophobic (paragraph 0016), but does not teach an additional hydrophobic layer on the bulge layer or first, second and third holes. Lyons teaches a polymeric material having superhydrophobic properties including a hydrophobic film with protrusions (paragraph 0088) further comprising a carbon nanoparticle structure 502 (paragraph 0065) located on top of the entire flexible substrate, the carbon nanoparticle structure is partially embedded in the flexible substrate (paragraph 0089). 

    PNG
    media_image1.png
    227
    473
    media_image1.png
    Greyscale
Lyons further teaches a plurality of first holes formed between the protrusions, a plurality of second holes on the top surfaces of the protrusions, and a plurality of third holes on the side surfaces of the protrusions (see annotated figure 5 to the right and paragraph 0089, where the embedded carbon nanoparticles form and fill the holes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the hydrophobic film with carbon nanoparticles of Lyons in the product of Lee because this produces a superhydrophobic structure (paragraph 0088) with contact angles of 150° (paragraph 0007). Lee in view of Lyons, therefore, teaches the net structure of Lee with a carbon nanoparticle embedded coating over the entire surface, including top and side surfaces of the strip-shaped bulges. 

Therefore, Lee in view of Lyons in view of Wang teaches carbon nanotubes that are partially embedded in the substrate on a net-shaped bulge layer and coated with a hydrophobic material layer such that the carbon nanotubes are also partially embedded in the hydrophobic material layer. 
Regarding claim 21, Lee teaches that the plurality of strip-shaped bulges comprises a plurality of first strip-shaped bulges 221 and a plurality of second strip-shaped bulges 222, the plurality of first strip-shaped bulges are substantially parallel with each other and extend along a first direction, and the plurality of second strip-shaped bulges are substantially parallel with each other and extend along a second direction different from the first direction (figure 2).
Regarding claim 22, Lee teaches that an angle between the first direction and the second direction is 90 degrees (paragraph 0043, rectangle).
Regarding claim 23, Lee teaches that each of the plurality of strip-shaped bulges has 

a height of at least 10 microns (paragraph 0042), and 
a distance between adjacent two of the plurality of strip-shaped bulges can range from 20 to 100 microns (paragraph 0042).
However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims.
Regarding claim 24, Lyons in view of Wang further teaches a carbon nanotube structure between the flexible substrate and the hydrophobic later, and the carbon nanotube structure is arranged on bottom surfaces of first holes (figure 5 and paragraph 0089).
Regarding claim 25, Lyons in view of Wang teaches a carbon nanotube structure between the flexible substrate and the hydrophobic later, and the carbon nanotube structure is arranged on top surfaces 503 and side surfaces 505 of the patterned first bulge layer (figure 5 and paragraph 0089).
Regarding claim 26, Lee teaches that the base and the patterned bulge layer are an integrated structure (paragraph 0040), and a material of the flexible base and the patterned first bulge layer is an insulating material (paragraph 0040, polymers are insulating).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0177881 Lee et al in view of US 2013/0251948 Lyons et al and US 2013/0059123 Wang et al as applied to claim 1 above, and further in view of US 2008/0076670 Sivan et al.

None of Lee, Lyons or Wang teaches electrodes. Sivan teaches an electrically charged layer that can control hydrophobicity (paragraph 0062) including a first electrode and a second electrode spaced apart from the first electrode (paragraph 0092), wherein the first electrode and the second electrode are electrically connected to and in direct contact with the heating layer (paragraph 0062). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the electrodes of Sivan in the product of Lee in view of Lyons in view of Wang because the electrical connection to the hydrophobic layer allows one to control the hydrophobicity of the layer (paragraph 0062). 

Response to Arguments
Applicant's arguments filed January 21, 2021, have been fully considered but they are not persuasive.
Applicant argues that none of the cited references teach the second holes or the third holes. However, as discussed above, Lee in view of Lyons and Wang teaches the second and third holes formed by the embedded carbon nanotubes on the top and side surfaces of the patterned bulge layer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781